United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-374
Issued: August 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant filed a timely appeal from an October 20, 2009 merit
decision denying modification of an August 3, 2009 merit decision that denied his claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on October 1, 2008, causally related to his employment.
FACTUAL HISTORY
On June 17, 2009 appellant, a 47-year-old maintenance operations supervisor, filed a
traumatic injury claim (Form CA-1) for “chronic bronchitis/emphysema,” chronic obstructed
restricted pulmonary disease (COPD), as well as a “clogged and damaged brachial passage.” He
attributed his condition to an October 1, 2008 incident when, while on the workroom floor, he
was “exposed [to an] unknown substance.” In a supplemental statement dated October 1, 2008,

appellant stated that he experienced an “irritated scratchy throat” and “some involuntary
coughing.”
Appellant submitted statements from coworkers and a report from a fire department’s
hazardous materials response team. These statements and reports indicated that a suspicious
package was found at the employing establishment. Several individuals noted odors emitting
from the package. The hazmat team inspected the package, but found that the contents consisted
of rocks.
By decision dated August 3, 2009, the Office denied the claim because the evidence of
record did not demonstrate that the established employment incident caused a medicallydiagnosed injury.
On September 21, 2009 the Office received several medical reports from June 2009
medical evaluations. In a June 8, 2009 report, Dr. Joyce Shotwell, a Board-certified internist,
noted that appellant was seen for follow up of his COPD. She noted that appellant had
increasing shortness of breath, which had caused him to be off work. Dr. Shotwell noted that
appellant was going to apply for VA and social security disability. Appellant’s diagnoses were
stated as: shortness of breath, cough, obstructive sleep apnea, tobacco use disorder, allergic
rhinitis and obstructive chronic bronchitis. On June 12, 2009 Dr. Shotwell presented findings on
examination and reported that a computerized axial tomography (CAT) scan of appellant’s chest
revealed no abnormality. By report dated June 12, 2009, Dr. Aathi Sankaran, a radiologist,
diagnosed two nodular densities in appellant’s right lung and a liver lesion.
Appellant submitted a statement from Dorrine Moore, nurse practioner, dated June 8,
2009 and additional statements from coworkers concerning the October 1, 2008 incident.
By decision dated October 20, 2009, the Office denied modification. It found that the
medical evidence of record did not establish that appellant had sustained an injury causally
related to the October 1, 2008 work-related incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The Office accepted that the October 1, 2008 employment incident occurred as alleged.
Appellant’s burden is to demonstrate that the established employment incident caused a
medically-diagnosed injury. Causal relationship is a medical issue that can only be proven by
probative medical opinion evidence and thus lay opinion is not relevant.9 The medical opinion
evidence of record lacks the requisite reasoning to establish the causal relationship between
appellant’s condition and the identified employment incident. Accordingly, the Board finds
appellant has not established that on October 1, 2008 he sustained an injury in the performance
of duty causally related to his employment.
The medical opinion evidence of record consists of reports signed by Drs. Sankaran and
Shotwell. These reports have little probative value on the issue of causal relationship because
they lack an opinion explaining how the established employment incident caused a medically-

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

5 U.S.C. § 8101(2). See Sheila Arbour (Victor E. Arbour), 43 ECAB 779 (1992).

3

diagnosed injury.10 Dr. Sankaran, a radiologist merely reported that appellant had nodular
densities in his right lung. She offered no opinion regarding the cause of this condition.
Dr. Shotwell reported that appellant was being followed for COPD, and that he had presented in
June 2009 with shortness of breath, cough, sleep apnea, tobacco use disorder, allergic rhinitis and
obstructive bronchitis. She also noted that appellant was unable to work due to increasing
difficulty with breathing. Dr. Shotwell, however, did not causally relate any of appellant’s
diagnosed conditions or symptoms to the accepted employment incident. She in fact did not
mention the accepted incident in appellant’s history of injury. Thus, this evidence does not
establish the causal relationship between the established employment incident and appellant’s
alleged condition.
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.12 The fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
Because appellant has not submitted competent medical opinion evidence containing a
reasoned discussion of causal relationship, one that soundly explains how the accepted
employment incident caused or aggravated a firmly diagnosed medical condition, the Board
finds appellant has not established the essential element of causal relationship.
On appeal, appellant argues that the box of rocks had a note inside and that should have
been the focus of the investigation. The incident has been accepted, however, so that argument
is not relevant to the determination of whether the accepted incident caused a diagnosed
condition.
Further, appellant argues that, although Ms. Moore was not a physician, all of her actions
were approved or overseen by Dr. Shotwell. Nonetheless, the statute is very specific under 5
U.S.C. § 8101(2), as to what qualifies as a physician: “(2) ‘physician’ includes surgeons,
podiatrist, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law.” As Ms. Moore is not a
physician, her report is of no probative value.

10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
11

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

CONCLUSION
The Board finds appellant has not established that he sustained an injury in the
performance of duty on October 1, 2008 causally related to his employment
ORDER
IT IS HEREBY ORDERED THAT the October 20 and August 3, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

